IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
MICHAEL MARSHALL,
#6899-19 PLAINTIFF
Vv. No. 4:19-cv-629-DPM

WATERS, Sergeant; EZELL, Sergeant;
WILLIAM RAMSEY, Deputy; ADAMS,
Deputy; and ROBINSON, Deputy DEFENDANTS

ORDER

Marshall hasn’t responded to the pending recommendation. The
Court adopts Magistrate Judge Deere’s unopposed recommendation,
Doc. 30. FED. R. Civ. P. 72(b) (1983 addition to advisory committee
notes). Marshall’s claims will be dismissed without prejudice. LOCAL
RULE 5.5(c)(2). An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith. 28 U.S.C.
§ 1915(a)(3).

So Ordered.

D.P. Marshall Jr.
United States District Judge

 

 
